DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
This is a final office action in response to Applicant's remarks filed on 11/01/2022.  Claims 2-8, 10, 12-43, 45-48 and 50-51 are cancelled.  Claims 1, 9, 11, 44, 49 and 52-57 are pending review in this action.
The 35 U.S.C. 102(a)(2) and 35 U.S.C. 103 rejections in the previous Office Action are withdrawn.
New grounds of rejection necessitated by Applicant's amendments are presented below.
Response to Arguments
Applicant’s arguments, see pp. 5-9, filed 11/1/2022, with respect to the rejection(s) of claim(s) 1, 44 and 53 under U.S.C. 102(a)(2) and 35 U.S.C. 103, respectively, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Visco (US 2013/0141050 A1).
In particular, Applicant argues that Visco fails to teach a battery comprising “a non-aqueous electrolyte that contains one of a polyselenide compound and a polysulfide compound.” Applicant submits that Visco teaches away from a non-aqueous electrolyte and employs an aqueous electrolyte in paragraphs [0004,0007,0046,0063-64,0075].  However, upon further review of the Visco reference, it was found that, on the anode side, Visco discloses that the protective membrane architecture 126 may include a composite solid electrolyte 510, 520, 530 which may be composed of active metal sulfides including at least Li2S [pars. 0084-0093].  While at the cathode side the electrolyte is an aqueous electrolyte, the claims require that the battery requires a non-aqueous electrolyte that contains one of a polyselenide compound and a polysulfide compound.  Thus, the argued limitation is still taught by Visco, and the rejections are presented below to include further particular citations to make the record clear.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 11, 44, 49 and 52 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Visco (US 2013/0141050 A1).
Regarding Claim 1, Visco discloses a battery (lithium sulfur cell 100,600) [pars. 0005,0046-54,0083-93,0111-120; Figs. 1,5-6] comprising:
a lithium anode (e.g., lithium metal or lithium metal alloy); 
a non-aqueous electrolyte that contains a polysulfide compound (i.e., protective membrane architecture 126 may include a composite solid electrolyte 510, 520, 530 which may be composed of active metal sulfides including at least Li2S); and
a carbon-free current collector that includes an electrocatalytic material,
wherein the electrocatalytic material has the formula Xa,Yb, and X is a first metal and Y is a second metal, and wherein X and Y are selected from the group consisting of Ni, Mn, Zn, Pb, Cd, and In (e.g., dense or porous electron transfer medium including metal in a form of porous matrix or a porous monolithic solid body).
	Regarding Claims 11 and 52, Visco discloses wherein the non-aqueous electrolyte corresponds to the formula JdLe, wherein J is Li, Li is S, d is an integer from 1 to 4 and e is an integer from 1 to 5 [pars. 0005,0046,0119].
Regarding Claim 49, Visco discloses the electrocatalytic material may include Ni which is well-known to have a face-centered cubic structure.
Regarding Claim 44, Visco discloses a battery (lithium sulfur cell 100) of the configuration M1/M1Qg/M2 (i.e., anode 120/inter-electrode region 650 through which the catholyte flows/cathode 110) [pars. 0005,0046-54,0083-93,0111-120; Figs. 1-2,5-6], wherein: 
M1 is lithium;
M1Qg is a non-aqueous electrolyte in which Q is sulfur and g is an integer from 1 to 5 (i.e., protective membrane architecture 126 may include a composite solid electrolyte 510, 520, 530 which may be composed of active metal sulfides including at least Li2S); and
M2 a carbon-free current collector that includes an electrocatalytic material selected from the group consisting of selected from Ni, Mn, Zn, Pb, Cd, In and mixture thereof, the electrocatalytic material being in the form of a plurality of particles anchored to a base structure {That is, Visco teaches the cathode may include particles of the electrocatalytic material anchored to a base structure (i.e., the core component)}.
Claim Rejections - 35 USC § 103
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Visco, as applied to claim 1 above, and further in view of He (US 2014/0363746 A1).
Regarding Claim 9, Visco discloses that the lithium anode may include lithium or a lithium metal alloy [par. 0083], but fails to teach the alloying metal is selected from the group consisting of K, Ca, Na, Mg, Al, Mn and Zn.  However, He, from the same field of endeavor, discloses that an anode for a lithium-sulfur body may include lithiated version of at least one of Al, Mn and Zn [He – pars. 0130].  Therefore, before the effective filing date of the claimed invention, it would have been obvious for an ordinary skilled artisan to have employed the teachings of He to have modified the lithium anode of Visco to have included at least one metal selected from the group consisting of Al, Mn and Zn as well-known metals in the art for forming lithium anodes of lithium-sulfur battery.
Claims 53-57  is/are rejected under 35 U.S.C. 103 as being unpatentable over Visco (US 2013/0141050 A1) in view of He (US 2014/036376 A1).
Regarding Claim 53, Visco discloses a battery (lithium sulfur cell 100,600) [pars. 0005,0046-54,0083-93,0111-120; Figs. 1,5-6] comprising:
a lithium anode (e.g., lithium metal or lithium metal alloy); 
a non-aqueous electrolyte that contains a polysulfide compound (i.e., protective membrane architecture 126 may include a composite solid electrolyte 510, 520, 530 which may be composed of active metal sulfides including at least Li2S); and
a metal/carbon composite current collector that includes Ni/carbon substrate support, and includes an electrocatalytic material,
wherein the electrocatalytic material has the formula Xa,Yb, and X is a first metal and Y is a second metal, and wherein X and Y are selected from the group consisting of Ni, Mn, Zn, Pb, Cd, and In {That is, Visco teaches that the cathode as a solid electron transfer medium 200A/200B comprising a porous matrix composed of a core component 210A/210B as a substrate support having an exterior surface component 220A/220B to facilitate electrochemical redox of active sulfur species, where the core component may include graphitic like fibers or carbon in the form of porous fiber matrices or carbon foams capable of supporting current collection, and where the exterior surface component may include a metal or metal alloys including at least one of Ni, Mn, Zn, Pb, Cd, and In [pars. 0049,0051,0054-55]}.
	Visco fails to particularly teach wherein the carbon substrate support comprises graphene.  However, He, from the same field of endeavor, discloses a cathode for a lithium sulfur battery comprising an electrocatalytic material in the form of a plurality of particles anchored to a base structure such as graphene sheets (e.g., NGPs formed into a porous nano-structure that contains massive surfaces to support the cathode active material such a metal sulfide) [He – pars. 0035,0101-102,0121] {Note that He teaches metal sulfides as an alternative to a metal or metal alloy as the exterior transfer medium.  Thus, He’s disclosure of using graphene sheets for supporting the cathode electroactive material is comparable to Visco’s disclosure of using a carbon substrate support for supporting the metal or metal alloy electrocatalytic material}.  Therefore, before the effective filing date of the claimed invention, it would have been obvious for an ordinary skilled artisan to have employed the teachings of He to have modified the carbon substrate of Visco to have included graphene as a well-known carbon substrate support in the art for supporting the electroactive material.
Regarding Claim 54, Visco discloses that the lithium anode may include lithium or a lithium metal alloy [par. 0083], but fails to teach the alloying metal is selected from the group consisting of K, Ca, Na, Mg, Al, Mn and Zn.  However, He discloses that an anode for a lithium-sulfur body may include lithiated version of at least one of Al, Mn and Zn [He – pars. 0130].  Therefore, before the effective filing date of the claimed invention, it would have been obvious for an ordinary skilled artisan to have employed the teachings of He to have modified the lithium anode of Visco to have included at least one metal selected from the group consisting of Al, Mn and Zn as well-known metals in the art for forming lithium anodes of lithium-sulfur battery.
	Regarding Claim 55, Visco discloses wherein the non-aqueous electrolyte corresponds to the formula JdLe, wherein J is Li, Li is S, d is an integer from 1 to 4 and e is an integer from 1 to 5 [pars. 0005,0046,0119].
	Regarding Claim 56, Visco teaches the cathode may include particles of the electrocatalytic material anchored to a base structure (i.e., the core component), but fails to particularly disclose wherein the electrocatalytic material includes nanoparticles [par. 0049].  However, He teaches the cathode electrocatalytic material may be grinded into a nanometer scale to be embedded in the nano-scaled pores of the graphene base structure [He – par. 0121].  Therefore, before the effective filing date of the claimed invention, it would have been obvious for an ordinary skilled artisan to have employed the teachings of He to have modified the electrocatalytic material of Visco to include nanoparticles anchored to the porous support carbon substrate base structure.
Regarding Claim 57, Visco discloses the electrocatalytic material may include Ni which is well-known to have a face-centered cubic structure.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROON S SHEIKH whose telephone number is (571)270-0302. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRIAM STAGG can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAROON S. SHEIKH
Examiner
Art Unit 1724



/Haroon S. Sheikh/Primary Examiner, Art Unit 1724